Citation Nr: 0026319	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for a 
left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1994 rating 
decision by the Philadelphia, Pennsylvania RO, which denied 
entitlement to an increased rating for the veteran's service-
connected back disability.  This matter also comes before the 
Board on appeal from a May 1995 rating decision by the 
Philadelphia, Pennsylvania RO, which granted service 
connection for a left hip disability, evaluated as 10 percent 
disabling from November 1994.  This case was before the Board 
in December 1998 when it was remanded for additional 
development.

By an August 2000 statement, the veteran raised the issue of 
entitlement to service connection for a right ankle 
disability, secondary to the veteran's service-connected 
lumbosacral strain and left hip disability.  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  The veteran is also 
service connected for fracture of the left lower leg with 
weakness of the thigh and calf muscles and foot drop, rated 
at 60 percent.  He is in receipt of a total compensation 
rating based on individual unemployability and special 
monthly compensation on account of loss of use of one foot.

(Consideration of the issue of entitlement to a rating in 
excess of 10 percent for a left hip disability is deferred 
pending completion of the development sought in the REMAND 
below.)



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of the issue concerning an 
increased rating for the low back disability has been 
obtained by the RO.

2.  The veteran's lumbosacral strain is currently manifested 
by not more than severe limitation of motion of the lumbar 
spine and complaints of pain.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1971 to 
December 1973.

An April 1978 rating action granted service connection for 
chronic lumbosacral strain, and assigned a 10 percent rating.  
By rating action in January 1980, the rating for the 
veteran's chronic lumbosacral strain was increased from 10 
percent to 40 percent.

In February 1994, the veteran filed a claim for an increased 
rating for his service-connected lumbosacral strain.  In 
support of his claim, the veteran submitted May 1992 
hospitalization reports from St. Mary Hospital, which note 
that the veteran was admitted after being hit by a car.  His 
complaints included lower back pain.  Diagnoses at discharge 
included lumbosacral spinal disc disease at L4-L5 and sprain 
of the lumbosacral spine.

The veteran also submitted private treatment records dated 
from June 1993 to February 1994, which note the veteran's 
ongoing complaints of low back pain since being hit by a car 
in May 1992.  A July 1993 EMG evaluation of the left lower 
extremity revealed chronic L5 radiculopathy.  In a February 
1994 letter, Dennis J. Bonner, M.D., stated that the veteran 
was under his care for chronic low back pain and chronic 
radiculopathy.

A September 1994 VA MRI of the lumbar spine revealed evidence 
of a small, central to left sided L5-S1 herniation, which 
appeared to be in contact with the left S1 nerve root.  In 
addition, minor degenerative changes were noted at the L3-4 
level and a small hemangioma was noted at the L2 vertebral 
body.

VA outpatient treatment reports dated in 1994 note that the 
veteran was seen on several occasions with various 
complaints, including back pain.  Specifically, October 1994 
outpatient treatment records note the veteran's complaints of 
chronic low back pain.  Impression included mechanical low 
back pain with possible herniated disc.

A November 1994 VA examination report notes the veteran's 
complaints, including increasing pain and aching in the lower 
back with associated limitation of motion.  The examiner 
noted that the veteran used crutches to ambulate.  Upon 
examination, range of motion of the lumbar spine was: forward 
flexion to 45 degrees with discomfort on further attempt; and 
lateral rotation and lateral flexion to 20 degrees 
bilaterally with discomfort on further attempt.  Diagnoses 
included lumbosacral strain, associated with limitation of 
motion of the lumbar spine.

The veteran testified during a November 1994 personal hearing 
that he was experiencing increased pain in his lower back.  
The veteran reported that he was using a TENS unit in an 
effort to deal with his chronic back pain.  On a scale of one 
to ten, with ten being the most severe, the veteran rated his 
back pain as a ten.  The veteran's wife testified that his 
back pain has been "just getting worse as he gets older."

A May 1996 VA examination report notes the veteran's 
complaints of excruciating pain in his back.  The veteran 
stated that he was able to ambulate approximately 20 feet 
before he has to stop and rest.  He further stated that he 
was unable to negotiate stairs and had some difficulty 
getting up from the toilet.  Examination of the spine 
revealed mild scoliotic changes, likely from shortening of 
the left lower extremity.  Range of motion of the spine was: 
forward flexion to 10 degrees; extension to 5 degrees; 
lateral flexion to 15 degrees bilaterally; and rotation to 10 
degrees bilaterally.  Moderate to severe paraspinal muscle 
tenderness was noted.  Diagnoses included degenerative joint 
disease of the lumbosacral spine.  The examiner also noted 
that the veteran had symptomatology suggestive of L5-S1 
radiculopathy of the left lower extremity.

A December 1997 VA neurological examination report notes the 
veteran's complaints of constant lower back pain, with spasm 
in the lower back muscles.  He stated that he has a 
tremendous amount of difficulty walking more than 10 to 15 
feet at a time.  The examiner noted that the veteran used a 
cane to ambulate.  Examination of the lumbar spine revealed 
severe tenderness in the paraspinal muscles.  Range of motion 
was: forward flexion to 15 degrees; extension to 5 degrees; 
lateral rotation to 5 degrees bilaterally; and lateral 
flexion to 5 degrees bilaterally.  Range of motion of the 
left hip was: flexion to 100 degrees; internal rotation to 0 
degrees; and external rotation to 5 degrees.  The examiner 
also noted the veteran's history of a crush injury to the 
left leg; specifically, the examiner noted that the veteran 
had a foot drop and severe hyperesthesia in the left lower 
extremity due to an injury to the common peroneal nerve.  
Diagnoses included severe lumbosacral strain/sprain syndrome.  
The examiner noted that this disability, along with 
additional disabilities of the left hip, left leg, left foot 
and right knee, makes the veteran "extremely prone for 
incoordination due to the severity of all these injuries.  He 
is prone for exacerbations for all the above conditions, and 
his condition will likely progress."

A May 1999 VA examination report notes the veteran's 
complaints of increasing pain in his back.  The veteran also 
complained of extreme difficulty in negotiating stairs and 
getting up from the toilet.  In addition, he reported 
suffering from multiple falls.  It was noted that the veteran 
walked with a cane.  Examination of the back revealed minimal 
paraspinal muscle spasm.  Range of motion was: forward 
flexion to 10 degrees; extension to 5 degrees; lateral 
flexion to 10 degrees bilaterally; and rotation to 10 degrees 
bilaterally.  MRI of the lumbosacral spine revealed 
degenerative joint disease and disc herniation.  Diagnoses 
included degenerative arthritis of the lumbosacral spine.

In a February 2000 addendum to the May 1999 VA examination 
report, the examiner noted that, with respect to the 
lumbosacral spine, there was no evidence of easy 
fatigability, weakened movement, or incoordination present.  
There was evidence of pain on use but no additional loss of 
range of motion.

Analysis

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's back disability is rated as 40 percent 
disabling under the Diagnostic Code for limitation of motion 
of the lumbar spine, which contemplates severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  This is the 
maximum rating under Code 5292. 

In the alternative, there are other Codes which could be 
considered, to include Diagnostic Code 5295, which again 
provides a maximum 40 percent rating for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Accordingly, application of this Code would not 
provide the veteran with a higher evaluation.  

Diagnostic Code 5289 provides a 40 percent evaluation for 
ankylosis of the lumbar spine when in a favorable position 
and 50 percent when in an unfavorable position.  Clearly, 
however, the veteran does have motion of the spine in all 
directions and there is no ankylosis of the lumbar spine, 
either favorable or unfavorable.  The examinations of record 
do not provide a basis for a rating greater than 40 percent 
under Code 5289.

Another alternative would be to rate the condition as 
intervertebral disc syndrome.  In this regard, Diagnostic 
Code 5293 provides a 40 percent rating when there are severe 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when the disc syndrome is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  It is to be noted, however, that the neurological 
findings involving the lower extremity are already 
contemplated in the separately assigned 60 percent rating for 
the left lower extremity.  To use the same symptoms to 
evaluate the low back disability would constitute pyramiding, 
which is specifically prohibited by 38 C.F.R. § 4.14.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has expressed guidance concerning the 
rating of musculoskeletal disorders in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that opinion, the Court held that 
the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
the case at hand, however, any functional impairment due to 
pain is contemplated by the current evaluation.  38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292.  In 
concluding that the veteran is not entitled to a higher 
rating for a back disorder, the Board is cognizant of his 
complaints of pain.  Although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  Significantly disabling pain due to the 
service-connected low back disability has not been 
objectively verified upon examination.  In other words, the 
pain complaints were not supported by adequate pathology as 
set forth in § 4.40.  In a February 2000 addendum to a May 
1999 VA examination report, the examiner stated that there 
was no evidence of easy fatigability, incoordination, or 
weakened movement.  While the examiner indicated that there 
was evidence of pain with use of the lumbosacral spine, he 
stated that there was no additional loss of range of motion 
due to pain.  Therefore, the evidence of record is negative 
for any objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.  Even at its worst, the 
veteran's low back disability would not warrant a rating 
greater than 40 percent.


ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.


REMAND

The appellant contends that his service-connected left hip 
disability is more disabling than reflected in the current 10 
percent evaluation.  In the December 1998 Remand, the Board 
directed the RO to schedule the appellant for a special VA 
orthopedic examination in order to ascertain the nature and 
severity of his left hip disability in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  In this regard it is noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced 
strength or endurance.  A part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.45, 
4.59.  In DeLuca the Court emphasized that a VA rating 
examination must adequately portray functional loss due to 
pain.  

The evidence of record indicates that while the veteran 
underwent a VA orthopedic examination in May 1999, the report 
of examination does not contain all the information 
specifically requested in the December 1998 Remand.  The May 
1999 VA examination report notes the appellant's complaints 
of increasing pain in his left hip.  Range of motion of the 
left hip was: flexion to 90 degrees; extension to 15 degrees; 
abduction to 25 degrees; adduction to 10 degrees; external 
rotation to 20 degrees; and internal rotation was absolutely 
0 degrees.  The examiner stated that there was evidence of 
incoordination, easy fatigability and weakness, "although 
the additional loss of range of motion . . . cannot be 
evaluated because of the [veteran's] weakness.  I would 
estimate this to be about 10 to 15 degrees in each range of 
motion, but I cannot be accurate because the [veteran] would 
not hold still for measuring the additional loss of range of 
motion."  The examiner, however, did not indicate whether 
the left hip exhibited pain with use.  Likewise, the examiner 
made no determinations concerning pain and weakness in terms 
of the degree of additional range of motion loss.  In 
accordance with the guidance provided in DeLuca, these 
additional findings, or the absence of these symptoms, is an 
essential part of rating the disability at issue.  The 
appellant should be afforded another orthopedic examination 
in order to comply with the dictates of the Board Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the December 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Finally, the Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The veteran should undergo a special 
VA orthopedic examination for the purpose 
of determining the current severity of 
his service-connected left hip 
disability.  The claims file and a copy 
of this Remand must be made available to 
the examiner for review.  All indicated 
tests and x-ray examinations should be 
accomplished.  The examiner should 
indicate whether extension is limited 
and, if so, whether it is limited to more 
or less than 5 degrees.  The examiner 
should also indicate whether flexion is 
limited and, if so, whether it is limited 
to 45, 30, 20, or 10 degrees.  The 
examiner should also indicate whether 
there is any limitation of abduction and, 
if so, whether the veteran can cross his 
legs and whether motion is lost beyond 10 
degrees.  Further, the examiner should 
indicate whether there is any limitation 
of rotation and, if so, whether the 
veteran can toe-out more than 15 degrees.  
The examiner should fully describe any 
noted impairment of the hip, including 
any noted ankylosis, flail joint, 
fracture, or malunion.  Finally, the 
examiner should render an opinion as to 
the extent to which the veteran 
experiences weakness, excess 
fatigability, incoordination and pain due 
to repeated use or flare-ups, and should 
portray these factors in terms of the 
additional loss in range of motion due to 
these factors.  If a determination of the 
additional loss in range of motion is not 
feasible, this should be stated for the 
record and the reasons provided.

2.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

3.  Thereafter, the RO should 
readjudicate the appellant's claim and, 
in particular, should consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 


- 7 -


